DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation of “the drive control signal”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2020/0217548 to Yang et al. (Yang hereinafter).
Regarding claim 1, Yang teaches a motor drive control device (100), comprising: a control circuit (108) configured to output a drive control signal (via 114) for controlling drive of a motor (106) of a fan (104); and a motor drive circuit (120) configured to drive the motor, based on the drive control signal output from the control circuit, wherein the control circuit includes a storage unit (116) configured to store correspondence information indicating a relationship between a rotation speed (N) and a torque (T) of the motor when the fan supplies a predetermined air volume (Q, see paragraph 32), a target torque determination unit (described within 200) configured to determine a target torque from the rotation speed of the motor by using the correspondence information corresponding to a specified target air volume (paragraphs 32 and 45), a torque acquisition unit (208) configured to acquire a torque value (T) of the motor, a target rotation speed determination unit (described within 200) configured to determine a target rotation speed (N) of the motor, the target rotation speed being a speed determined such that a difference between the target torque and the torque value acquired by the torque acquisition unit is reduced (via 200), and a drive control signal generation unit (described within 200) configured to generate the drive control signal, based on the target rotation speed.
Regarding claim 2, Yang teaches a function expressing a relationship between rotation speed and torque of the motor and stores the function for each of command values for a plurality of air volumes specifiable in the fan (paragraphs 32 and 41).
Regarding claim 5, Yang further teaches a fan unit comprising an impeller (of 104, see paragraph 4: “backward-curved blowers”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of KR 930017275 to Lee (Lee, copy and machine translation attached).
Regarding claim 3, Yang teaches the limitations of claim 1 from which claim 3 depends.  Yang also teaches that torque may be determined by any suitable method (paragraph 42) and that the motor (106) may be controlled by PWM signal (paragraph 39).  Yang does not teach the use of coils in three phases, or calculation of d and q-axis current so as to output a PWM signal.  Lee teaches the use of a 3 phase control device for a motor which calculates d-axis and q-axis currents to determine torque (see e.g. claim 1) and establish vector control of the motor.  Lee further teaches that this allows for slip compensation in the motor.  Therefore, it would have been obvious to one of ordinary skill in the art to use current vector detection and control as taught by Lee to control and measure the current of Yang in order to compensate for slip therein.
Regarding claim 4, Yang teaches control loops generally (e.g. Fig. 4), but does not specifically embody a proportional-integral (PI) calculation.  Lee teaches that such a calculation may be used to control a motor (see e.g. claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art to embody the control loops of Yang as PI loops in order to control the motor thereof stably and reliably.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 August 2022